 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    BENNETT GRIMES,                                   Case No. 2:19-cv-00663-GMN-EJY
12                       Petitioner,                    ORDER
13             v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Petitioner has filed a motion to grant petitioner's writ of habeas corpus (ECF No. 16), and

18   respondents have filed an opposition (ECF No. 28). Petitioner argues that respondents did not file

19   an answer or other response to his petition within the allotted time. However, the court had

20   extended the time to file an answer or other response to February 3, 2020 (ECF No. 15), and

21   respondents filed their answer on that date (ECF No. 29). The court thus denies petitioner's

22   motion.

23          Respondents have filed a motion for leave to file document under seal (ECF No. 27). The

24   document in question is the state-court pre-sentence investigation report. The court agrees with

25   respondents that the pre-sentence investigation report contains sensitive, confidential information,

26   and respondents have demonstrated compelling reasons to prevent public access. See Kamakana

27   v. City and Cnty. Of Honolulu, 447 F.3d 1172 (9th Cir. 2006). The court grants respondents

28   motion.
                                                       1
 1         IT THEREFORE IS ORDERED that petitioner's motion to grant petitioner's writ of

 2   habeas corpus (ECF No. 16) is DENIED.

 3         IT FURTHER IS ORDERED that respondents' motion for leave to file document under

 4   seal (ECF No. 27) is GRANTED.

 5         DATED: February 3, 2020
 6                                                         ______________________________
                                                           GLORIA M. NAVARRO
 7                                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
